           Case 2:20-cv-01513-RFB-NJK Document 39 Filed 10/30/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     DENNIS WILLARD,
 7                                                          Case No.: 2:20-cv-01513-RFB-NJK
            Plaintiff(s),
 8                                                             ORDER TO SHOW CAUSE
     v.
 9
     AINSWORTH GAME TECHNOLOGY,
10
            Defendant(s).
11
12         On August 24, 2020, the Court ordered Plaintiff to file a notice of appearance of counsel
13 or a notice of intent to appear pro se no later than September 23, 2020. Docket No. 28. On
14 September 2, 2020, the Court further ordered Plaintiff to file a certificate of interested parties no
15 later than September 9, 2020, and cautioned Plaintiff that failure to comply with the Court’s order
16 may result in sanctions. Docket No. 33. On October 20, 2020, the Court ordered Plaintiff to
17 contact Defendant’s attorney no later than October 27, 2020, to confer on a joint proposed
18 discovery plan. Docket No. 37. The Court again cautioned Plaintiff that “[f]ailure to comply with
19 this order and the orders at Docket Nos. 28 and 33 by October 27, 2020, will result in a
20 recommendation to the District Judge that this case be dismissed.” Id. at 1. Plaintiff neither
21 contacted Defendant’s attorney nor complied with the Court’s prior two orders. See Docket No.
22 38. Thus, to date, Plaintiff has failed to comply with three court orders. See Docket.
23          Plaintiff is hereby ORDERED to show cause in writing, no later than November 6, 2020,
24 why the Court should not recommend dismissal of this case.
25         IT IS SO ORDERED.
26         Dated: October 30, 2020
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
